¶ 1 Petitioner Charlene L. Boone voluntarily tendered her resignation from the Oklahoma Bar Association (OBA) on February 23, 2007, which the OBA accepted on March 2, 2007. On June 26, 2017, Boone petitioned this Court for reinstatement. As required by Rule 11.3 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011, ch. 1, app. 1-A, a panel of the Professional Responsibility Tribunal held a hearing on Boone's application. The panel, in a 2-1 decision, advised against reinstatement. All three members of the panel agreed that Boone demonstrated by clear and convincing evidence that she had not engaged in the unauthorized practice of law in Oklahoma and that she possesses the requisite competency in the law required for reinstatement without re-examination. The panel split, however, on whether Boone established by clear and convincing evidence that she possesses the good moral character and fitness necessary for reinstatement to the OBA. The OBA, meanwhile, supports Boone's application for reinstatement.
*1078¶ 2 Upon de novo review of the record, we find:
1. Boone has complied with the procedural requirements necessary for reinstatement;
2. Boone has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law during the period following her resignation;
3. Boone has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement without re-examination; and
4. Boone has established by clear and convincing evidence that she possess the good moral character and fitness necessary for reinstatement to the Oklahoma Bar Association.
¶ 3 The petition of Charlene L. Boone for reinstatement to the Oklahoma Bar Association is therefore GRANTED, and her membership shall be reinstated.
¶ ¢ DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10TH DAY OF APRIL, 2018.
Combs, C.J., Gurich, V.C.J., and Kauger, Winchester, Edmondson, Colbert, Reif, and Wyrick, JJ., concur.